DETAILED ACTION

Status
This communication is in response to the U.S. application filed on April 30, 2019.  Claims 1-17 are pending and presented for examination.  Of the pending claims, Claims 1, 9 and 17 are independent claims.

The present application (App. No. 16/399,637), which claims priority to foreign application (Indian Application IN201821016230) filed on April 30, 2018, is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ) since both applications were filed after March 16, 2013.

This Application (App. No. 16/399,637) corresponds to U.S. Patent Application Publication No. 2019/0333099 of SOHUM et al. (hereinafter “Sohum”).

Priority/Benefit Claim
The present application (App. No. 16/399,637) claims foreign priority to India Application IN201821016230 filed on April 30, 2018.  However, Applicant has not filed a certified copy of the 201821016230 application as required by 37 CFR 1.55.

Examiner notes that no domestic benefit claim exists.

Information Disclosure Statement
Applicant is notified of 37 CFR 1.51(d): “Applicants are encouraged to file an information disclosure statement in nonprovisional applications.”

Applicant is notified of 37 C.F.R. 1.56, which states that each inventor named in the application has a duty to disclose information material to patentability.

Applicant is notified of MPEP § 2001.06(b): “prior art references from one application must be made of record in another subsequent application if such prior art references are ‘material to patentability’ of the subsequent application”.  

Examiner Notes
Examiner notes U.S. Application Nos. 16/339,565; 16/339,618; 16/399,716; and 16/399,775 from Affle, which is also listed as an Applicant in this patent application (i.e., U.S. Application No. 16/399,637).

Examiner notes similarity between Figure 3 of Applicant’s drawings and Figure 11 of U.S. Patent Application Publication No. 2008/0103955 of Flake et al. (hereinafter “Flake”), which qualifies as prior art under §§ 102(a)(1) and 102(a)(2) of the America Invents Act (AIA ). 

CPC
Examiner notes CPC classification G06Q30/0248 for methods of fraud prevention in advertising.  Examiner notes G06Q30-0248 is listed under Commerce, e.g., shopping or e-commerce •Marketing ••Advertisement •••Avoiding fraud.

Examiner also notes the following CPC subclasses:
G06Q 30/0246 ....{Traffic}
H04L 63/0236 {Filtering by address, protocol, port number or service, e.g. IP-address or URL}
H04L 63/1425 {Traffic logging, e.g. anomaly detection}

Specification Objections
Applicant’s disclosure is objected to because of the following informalities: inconsistent reference numeral usage regarding reference numerals 132 written in Applicant’s specification.  For example, paragraphs [0016]–[0017] of U.S. Patent Application Publication No. 2019/0333099 of SOHUM et al. (hereinafter “Sohum”), which corresponds to this application, mentions “user 132”; however, Figure 1 of Sohum refers to element “132” as both a “facility 132” and a “user 132” and, therefore, reference numeral 132 is inconsistently used in Applicant’s disclosure and, therefore, Applicant’s disclosure is objected to as being improper.  Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) of the America Invents Act (AIA ):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b) of the America Invents Act (AIA ):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(a) of the AIA  as failing to comply with the written description requirement.  Applicant’s claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  See MPEP §§ 2161.01(I.) and 2163(I.)(A) for a more detailed discussion of the written description requirement and its relationship to inadequate/insufficient disclosure.
1, 9 and 17 recite the following claim limitation(s): 
“analyzing… the abnormal traffic based on a plurality of parameters and the IP address data”.

However, after reviewing Applicant’s disclosure, particularly specification paragraphs [0040]–[0044] and [0051] of Sohum and step 210 of Figure 2 of Applicant’s disclosure as published in U.S. Patent Application Publication No. 2019/0333099 of SOHUM et al. (hereinafter “Sohum”), which corresponds to this patent application, and including the sufficiency/adequacy of disclosed hardware and disclosed software due to the interrelationship and interdependence of computer hardware and software, and reviewing the claim limitation(s) above, a lack of adequate written description appears to exist in Applicant’s claimed invention.  Applicant’s specification at paragraph [0040] of Sohum indicates that “fraud detection platform 148 performs analyses of the abnormal traffic in order to identify if the fraud is being committed…. The analysis is done in real-time…. The analysis is done by a machine learning engine 148a and distribution analysis 148c of the fraud detection platform 148” while Sohum at paragraph [0042] of Applicant’s disclosure indicates:
“The distribution analysis 148c as shown in FIG. 1B perform analysis of the data based on the publisher 138, device and the campaign being run by the publisher 138. The distribution analysis 148c collects data stored in the database 152 and the data related to the publisher 138, the device data and the campaign being run by the one or more advertisers 146. The distribution analysis 148c performs the analysis of the real-time and past data in order to identify the fraud being committed by the publisher 138 by analyzing the data received from the publisher, the plurality of third party databases and the campaign data” (underlining emphases added). 
Finally, paragraph [0051] of Sohum of Applicant’s disclosure indicates that “[a]t step 210, fraud detection platform 148 analyzes the abnormal traffic based on a plurality of parameters and the IP address data”.  However, adequate support in Applicant’s disclosure (e.g., computer and algorithm, necessary steps and/or flowchart, etc.) cannot be found for Applicant’s claimed computer-implemented function(s) of analyzing abnormal traffic based on a plurality of parameters and IP address data.  This concept/idea is claimed and described in terms of generic functional language specifying a desired result(s), but Applicant’s disclosure does not sufficiently identify how the analysis function(s) is performed/accomplished or how the result(s) is achieved based on an unspecified variety of parameters and IP address data.  None of the additional claim features illuminates how these claimed functions are Sohum at ¶ [0040)) analyze abnormal traffic based on a plurality of parameters and IP address data (what is the computer logic/ algorithm, necessary steps and/or flowchart, etc.)?  The generic nature of Applicant’s claims results in a claim scope that encompasses any and nearly all ways that these traffic analysis steps may be achieved based on a set of parameters and IP address data, including those known to the inventor at the time of the invention and, critically, those unknown to the inventor and those yet undiscovered.  Applicant may be entitled to claim such generic inventions if Applicant’s original disclosure discloses a sufficient sampling of the various species of the claimed genus sufficient to demonstrate that the inventor truly possessed the claimed genus.  However, it is not apparent from Applicant’s disclosure that the inventor possessed the full scope of the claimed invention with respect to the traffic analysis function claimed because Applicant’s disclosure does not disclose any logical step or algorithm that Applicant’s fraud detection platform 148 may employ.  Consequently, Applicant’s disclosure has not satisfied the written description requirement of 35 U.S.C. 112(a) of the AIA , because Claims 1, 9 and 17 encompass inventions that the Applicant did not possess at the time of the invention.  Since Applicant’s disclosure does not provide an adequate/sufficient description (e.g., computer and algorithm, necessary steps and/or flowchart, etc.) to demonstrate to one of ordinary skill in the art that the inventor(s) possessed the full scope of Applicant’s claimed invention, independent Claims 1, 9 and 17 each lack an adequate written description and, therefore, are rejected under AIA  35 U.S.C. 112(a).

Independent Claims 1, 9 and 17 recite the following claim limitation(s): 
 “scoring…each of the IP address[es] from the IP address data based on the analysis of the abnormal traffic”.

However, after reviewing Applicant’s disclosure, particularly specification paragraphs [0044]–[0045] and [0051] as well as step 212 of Figure 2 of Applicant’s disclosure as published in U.S. Patent Application Publication No. 2019/0333099 (“Sohum”), which corresponds to this patent application, and including the sufficiency/adequacy of disclosed hardware and disclosed software due to the interrelationship and interdependence of computer hardware and software, and reviewing the claim limitation(s) above, a lack Sohum ¶ [0044] mentions its “fraud detection platform 148 calculates score for each the IP address[es] from the IP address data based on the analysis of the abnormal traffic. The score of the IP address data is used to identify if the traffic at the IP address is fraud or genuine” while Sohum ¶ [0051] similarly mentions “[a]t step 212, fraud detection platform 148 scores each of the IP address from the IP address data based on the analysis of the abnormal traffic.”  However, adequate support in Applicant’s disclosure (e.g., computer and algorithm, necessary steps and/or flowchart, etc.) cannot be found for Applicant’s claimed computer-implemented function(s) of scoring each IP address based on an analysis of abnormal traffic.  This concept/idea is claimed and described in terms of generic functional language specifying a desired result(s) of scoring IP address(es) based on an analysis of abnormal traffic, but Applicant’s disclosure does not sufficiently identify how the scoring function is performed/accomplished based on the analysis of abnormal traffic or how the result is achieved based on based on abnormal traffic analysis.  None of the additional claim features illuminates how the claimed functions are performed.  For example, how does Applicant’s “fraud detection platform 148” (e.g., Sohum at ¶¶ [0044] and [0050])) score each IP address based on an analysis of abnormal traffic (what is the computer logic/ algorithm, necessary steps and/or flowchart, etc.)?  The generic nature of Applicant’s claims results in a claim scope that encompasses any and nearly all ways that a scoring step may be achieved based on abnormal traffic analysis, including those known to the inventor at the time of the invention and, critically, those unknown to the inventor and those yet undiscovered.  Applicant may be entitled to claim such generic inventions if Applicant’s original disclosure discloses a sufficient sampling of the various species of the claimed genus sufficient to demonstrate that the inventor truly possessed the claimed genus.  However, it is not apparent from Applicant’s disclosure that the inventor possessed the full scope of the claimed invention.  Applicant’s specification mirrors the claim language by disclosing the claimed scoring function generically without explanation of any logical steps or algorithms that Applicant’s fraud detection platform 148 could employ.  Therefore, Applicant’s disclosure has not satisfied the written description requirement of AIA  35 U.S.C. 112(a), because Claims 1, 9 and 17 encompass inventions that the Applicant did not possess at the time of the invention.  Since Applicant’s disclosure does not provide an adequate/sufficient description (e.g., computer and algorithm, necessary steps and/or flowchart, etc.) to demonstrate to one of ordinary 

Independent Claims 1, 9 and 17 recite the following claim limitation(s): 
 “segregating… IP address data based on traffic at the IP address…to identify the traffic at the IP address being normal traffic or abnormal traffic…in real time”.

However, after reviewing Applicant’s disclosure, particularly specification paragraphs [0036] and [0051] of Sohum and step 208 of Figure 2 of Applicant’s disclosure as published in U.S. Patent Application Publication No. 2019/0333099 (“Sohum”), which corresponds to this patent application, and including the sufficiency/adequacy of disclosed hardware and disclosed software due to the interrelationship and interdependence of computer hardware and software, and reviewing the claim limitation(s) above, a lack of adequate written description appears to exist in Applicant’s claimed invention.  Applicant’s specification at paragraph [0036] of Sohum states:
“the fraud detection platform 148 segregates the IP address data based on traffic at the IP address. The segregation of the IP address data is done into normal traffic and abnormal traffic. The segregation of the IP address is done in order to identify the abnormal traffic on the IP address based on the data collected from the listing engine 148b, the IP address data, the data collected from the plurality of third party databases and plurality of parameters. The segregation of the IP address data is done in order to identify the abnormal behavior on the IP address. The traffic is the number of user using the IP address in a network for accessing the publisher 138 at an instance. In an example, if people are using the public network than the number of user who accesses the publisher 138 using the public network will generate traffic at the publisher 138. The traffic generated is of two types which include the normal traffic and the abnormal traffic. The traffic generated is considered normal traffic if there are limited number of users at the given IP address. The traffic generated is considered abnormal traffic if the number of users is higher at the given IP address or the number of download from a particular IP address is higher” and 
paragraph [0051] of Applicant’s disclosure indicates that “[a]t step 208, the fraud detection platform 148 segregates the IP address data based on traffic at the IP address”.  
However, adequate support in Applicant’s disclosure (e.g., computer and algorithm, necessary steps and/or flowchart, etc.) cannot be found for Applicant’s claimed computer-implemented function(s) of real-



Claims 2-8 depend from independent Claim 1, but do not resolve the above issues and inherit the deficiencies of Claim 1; therefore, Claims 2-8 are rejected under 35 U.S.C. 112(a) of the AIA .  Similarly, Claims 10-16 depend from Claim 9, but do not resolve the above issues and inherit the deficiencies of independent Claim 9; therefore, Claims 10-16 are rejected under AIA  35 U.S.C. 112(a).


Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  “A claim is indefinite when it contains words or phrases whose meaning is unclear” (MPEP § 2173.05(e)). 

Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite because it is unclear as to what the phrase “each of the IP address from…” means in the context of Applicant’s independent claims.  For example, it unclear whether there are multiple IP addresses from the IP address data such that the phrase should read “each of the IP address[es] from…” or whether only one IP address exists from the IP address data such that the phrase should read “

Furthermore regarding Claims 1, 9 and 17, Examiner notes that each of independent Claims 1, 9 and 17 recites the term “or”, which introduces alternative language in the phrase “to identify the traffic…being normal traffic or abnormal traffic” recited in Claims 1, 9 and 17, and therefore, “the 

Claims 2-8 depend from Claim 1, but do not resolve the above issues and inherit the deficiencies of independent Claim 1; therefore, Claims 2-8 are rejected under AIA  35 U.S.C. 112(b).  Likewise, Claims 10-16 depend from independent Claim 9, but do not resolve the above issues and inherit the deficiencies of Claim 9; therefore, Claims 10-16 are rejected under 35 U.S.C. 112(b) of the AIA .

35 USC § 101
It may be worth being mindful of § 101 rejections of claims submitted in U.S. Patent Application Nos. 16/399,716 and 16/399,775.  However, at this time, Examiner notes that Claims 1-17 appear to satisfy Steps 1 and 2 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
U.S. Patent Application Publication No. 2019/0130440 of Qiu et al. (hereinafter “Qiu”) for “DETECTING FRAUDULENT ADVERTISEMENT ACTIVITY” —Title of Qiu; and “bots can be configured to perform many types of fraud and can be given lists of publishers' pages to visit, ads to click on, and proxies to use to diversify the bot's IP addresses.” —Abstract of Qiu.
U.S. Patent Application Publication No. 2018/0332058 of Maxwell et al. (hereinafter “Maxwell”) for “NETWORK TRAFFIC ANALYSIS” —Title of Maxwell; “fraudulent entities such as click fraud bots” —Maxwell at ¶ [0003]; and “the traffic may be determined to be normal or abnormal based upon the groupings. Unclassified traffic grouped with known abnormal traffic may be determined to be abnormal and/or malicious. Unclassified traffic grouped with known normal traffic may be determined to be normal and/or non-malicious.” —Maxwell at ¶ [0027].
U.S. Patent Application Publication No. 2018/0108016 of Jin (hereinafter “Jin”) as cited by Examiner in U.S. Application No. 16/399,716.
U.S. Patent Application Publication No. 2017/0287014 of Vu (hereinafter “Vu”) as cited by Examiner in U.S. Application No. 16/399,716.
U.S. Patent Application Publication No. 2017/0195353 of Taylor (hereinafter “Taylor”) as cited by Examiner in U.S. Application No. 16/399,716.
U.S. Patent Application Publication No. 2015/0339721 of Raji et al. (hereinafter “Raji”) for “if an ad publisher is identified as providing fraudulent information identifying interactions with advertisements, the online system…. blacklists the ad publisher to prevent the ad publisher from subsequently presenting advertisements from the online system” —Raji at ¶ [0006]; and “remedial measures include blacklisting an ad publisher 140 identified as providing fraudulent information describing user interactions….” —Raji at ¶ [0029]; “The online system 150 Raji at ¶ [0041].
U.S. Patent Application Publication No. 2008/0103955 of Flake et al. (hereinafter “Flake”) for “ACCOUNTING FOR TRUSTED PARTICIPANTS IN AN ONLINE ADVERTISING EXCHANGE” —Title of Flake.  Examiner notes similarity between Figure 3 of Applicant’s drawings and Figure 11 of U.S. Patent Application Publication No. 2008/0103955 of Flake et al. (hereinafter “Flake”).
U.S. Patent Application Publication No. 2006/0136294 of Linden et al. (hereinafter “Linden”) for “Performing Real-time Click Fraud Detection, Prevention And Reporting For Online Advertising” —Title of Linden.
Non-prior art reference U.S. Patent Application Publication No. 2019/0333101 corresponding to Applicant’s published disclosure in U.S. Application No. 16/399,716.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Mathew R. Syrowik/Primary Examiner, Art Unit 3682